Response to Arguments

Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
The After Final Amendment includes amendments to the independent claim adding a limitation stating “and the resuming of the PDCCH monitoring on the S-Cell occurring without reactivating the SCell”.  Applicant argues that Khay-Ibbat et al. does not teach or suggest this limitation.  The Examiner respectfully disagrees.  Specifically, Applicant argues that Khay-Ibbat et al. teaches disabling the SCC, i.e. deactivating the SCC, such that when the UE resumes monitoring, the SCC is re-activated.  While Khay-Ibbat et al. does teach embodiments wherein the SCC is deactivated, Khay-Ibbat et al. teaches other embodiments wherein the SCC is not deactivated.  For example, Khay-Ibbat et al. teaches another embodiment wherein a timer is used and the network may not deactivate the SCC based on the reported CQI value being zero, and the UE may still terminate monitoring the SCC (See column 7 lines 36-41 of Khay-Ibbat et al.).  Khay-Ibbat et al. also teaches that if the UE detects cross-carrier scheduling, the UE may then begin to restart monitoring the SCC (See column 7 lines 41-45 of Khay-Ibbat et al.).  In this embodiment, the SCC is never deactivated, and thus, monitoring is resumed on the SCC without re-activating the SCell, i.e. it does not need to be re-activated since it was never deactivated in this embodiment.  Therefore, it is still believed that this embodiment of Khay-Ibbat et al. does teach the amended claim limitation.
The After Final Amendment also includes amendments to claims 4, 13-15, 19, and 28 made in order to address previous rejections made under 35 U.S.C. 112(b).  These amendments appear to be sufficient to overcome the rejections under 35 U.S.C. 112(b).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461